Title: To George Washington from François, Marquis de Malmedy, 20 November 1778
From: Malmedy, François Lellorquis de
To: Washington, George


  
    sir.
    philadelphia 20. of. november. 1778.
  
i am on the point of returning to my country, where i must give an account of my conduct in the american army; and as your Excellency’s approbation of my services would be of the greatest advantage to me, permitt me to have the honour to request it from you, i have slender titles to that favour, not having been so happy as to serve Last year under your immediate commands; but i hope your Excellency will recollect my good will in the campaign of 1776, as soon as i arrived at harlem; the approbation of the governor of rhode island, in the account, he rendered you at morisetown of my Exertion in that state; and i desire that my conduct in the begining of this campaign—might have been agreable to your Excellency.
  
  
  
  i shall think myself happy, if you judge me worthy of a certificate of a military and uniform character in your armies, which will be the most pretious reward of three campaigns, & of the danger of twice crossing the sea.
permitt me to Express here the just sense i have for the civilities with which your Excellency honoured me at my arrival in this continent; and please to accept my sincere wishs for the success of every thing which may Encrease your glory & happiness. i have the honour to be of your Excellency your very most obedient very humble servant

  malmedy

